Citation Nr: 0738091	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  97-23 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for polysubstance 
dependence, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

PTSD and polysubstance dependence

In a June 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  The veteran perfected an appeal as to the assignment 
of a 50 percent disability rating.

In April 1998, the veteran testified at a hearing held at the 
RO before a Hearing Officer, a transcript of which has been 
associated with the veteran's claims file.
 
The veteran's appeal was previously before the Board in June 
2001, at which time the Board denied entitlement to a rating 
in excess of 50 percent for PTSD.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a Joint Motion for 
Remand (the Joint Motion), in a July 2002 Order the Court 
vacated the Board's June 2001 decision and remanded the 
appeal to the Board for additional development and 
readjudication, to include determining whether the veteran's 
substance abuse is secondary to the service-connected PTSD.  

In June 2003 and July 2005, the Board remanded the issue of 
an increased rating for PTSD, to include the issue of 
secondary service connection for substance abuse, to the 
Veterans' Benefits Administration (VBA) for further 
evidentiary development.  After the requested development was 
accomplished, VBA issued a supplemental statement of the case 
(SSOC) in November 2005 which continued the previous denial 
of an increased rating for PTSD and denied secondary service 
connection for alcohol/drug abuse.  The issues of an 
increased rating for PTSD and secondary service connection 
for polysubstance dependence are again before the Board.  

In October 2007, the veteran's counsel waived initial agency 
of original jurisdiction (AOJ) consideration of additional VA 
treatment records.

TDIU

In a VA November 2006 rating decision, TDIU was denied.  The 
veteran perfected an appeal of that denial.

Remanded issues

The issues of the veteran's entitlement to an increased 
rating for PTSD and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The competent medical evidence of record supports a 
conclusion that the veteran's polysubstance dependence was 
due to his service-connected PTSD.




CONCLUSION OF LAW

The veteran's polysubstance dependence is proximately due to 
or the result of his service-connected PTSD.  38 C.F.R. § 
3.310 (2007); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for polysubstance 
dependence, which he claims is secondary to his service-
connected PTSD.  As explained below, the remaining issues on 
appeal, entitlement to an increased rating for PTSD and 
entitlement to TDIU, are being remanded for further 
development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2003 and July 2005, the Board remanded this claim for 
the RO to obtain a VA medical nexus opinion and to adjudicate 
the claim.  A VA medical nexus opinion was obtained in 
September 2005 and has been associated with the veteran's 
claim file.  The RO was then to readjudicate the claim.  The 
case was readjudicated in the November 2005 SSOC.

Therefore, the Board finds that the RO has complied with the 
directives of the June 2003 and July 2005 remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA) 

This claim is being granted by the Board.  The veteran has 
been provided with appropriate notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in a March 2006 letter.  
The veteran was provided with specific examples of the types 
of evidence as to any disability rating to be assigned, as 
well as evidence he could submit as to any effective date to 
be assigned.  To the extent that any additional notice need 
be provided to the veteran, the Board is confident that such 
will be done by the RO.

Pertinent law and regulations

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2007); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Secondary service connection - alcoholism and drug abuse

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2007); see also VAOPGPREC 2-97 
(Jan. 16, 1997).

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F.3d at 1381.

Analysis

Initial matter

The Board notes that the record indicates that veteran 
engaged in drug use in service.  As explained above, service 
connection cannot be granted based on such in-service use.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).

The veteran, however, does not seek service connection on a 
direct basis.  Rather, he claims that his drug abuse is 
secondary to his service-connected PTSD.  Accordingly, the 
Board's discussion will be focused on that theory of 
entitlement.

Discussion

As was discussed in the law and regulations section above, in 
order for service connection to be granted on a secondary 
basis, three elements must be met:  (1) a current disability; 
(2) a service-connected disability; and (3) a medically 
established relationship between (1) and (2).  The Board will 
address each element in turn.

With respect to the first element, there is ample evidence of 
a history of substance abuse.  VA treatment records reflect 
that in 1998 the veteran was diagnosed with and treated for 
alcohol and cocaine dependence.  In October 1998, the veteran 
was hospitalized for polysubstance dependence, including 
cocaine and alcohol.  

More recent medical records indicate polysubstance abuse by 
history only.  
A September 2005 addendum to a VA examination report 
diagnosed polysubstance dependence in full remission.  In 
March 2007, the veteran was described as "staying clean and 
sober," and that in April 2007 VA drug testing was 
pertinently negative.  

Ordinarily, service connection may not be granted based on 
history only.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].  However, the Court has recently held that 
service connection may be awarded for a disability when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or any other time during the 
pendency of that claim, even though the disability resolves 
itself prior to the Secretary's adjudication of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

[The Board observes, in this connection, that its July 2005 
remand, issued before the Court's decision in McClain, sought 
to determine whether the veteran's polysubstance abuse 
currently existed.  This part of the remand, although still 
germane to some extent, has obviously been overtaken by 
events.]  

Therefore, pursuant to McClain, Wallin element (1) has 
arguably been satisfied.

Service connection is in effect for PTSD.  Accordingly, 
Wallin element (2) has been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence regarding a relationship 
between the polysubstance dependence and the service-
connected PTSD.  There are several opinions on this matter.  

A March 1984 VA examiner believed that the veteran's "drug 
abuse was associated with feelings associated with the post-
traumatic stress."  See report of the March 1984 VA 
psychiatric examination, page 3.  In a report of a March 2003 
private psychological evaluation, Dr. K.M., Ph.D., noted that 
the veteran had abused alcohol and other drugs since service.  
Dr. K.M. stated that "[w]ithin a reasonable degree of 
psychological certainty there is a direct causal relationship 
between [the veteran's] substance abuse and his PTSD."  See 
report of Dr. K.M.'s psychological evaluation, page 10.  Dr. 
K.M. added that "[the veteran's] PTSD aggravated his 
substance abuse" and that "[h]e used the substances as a 
means of self-medication."  See id.  In particular, Dr. K.M. 
stated that the veteran "used the drugs as a means of 
dealing with his unresolved anger with his combat buddies' 
deaths, along with a misguided attempt to reduce and control 
his intrusive experiences and flashbacks."  Id. at 9.

Evidence against the claim includes the report of a September 
1995 VA psychiatric examination, which reflects that the 
examiner related at least the veteran's chronic alcoholism - 
and apparently the heroin addiction - to a non service-
connected  dependent personality disorder on the basis that 
"the alcoholism began before [his] service."  See the 
report of the September 1995 VA psychiatric examination, page 
3.  In a September 2005 addendum to the report of a June 2004 
VA psychiatric examination, that VA examiner stated that 
"polysubstance (alcohol/drug) dependence or polysubstance 
abuse ... is not felt to be caused by or a result of his 
service-connected PTSD."  See the September 2005 report at 
2-3.  

The Board's July 2005 remand was calculated to provide a 
medical opinion s to the relationship between the veteran's 
PTSD and his substance abuse.  However, even after the July 
2005 remand, the record still is unclear as to whether such a 
relationship exists.  Resolving doubt in the veteran's favor, 
the Board finds that the evidence is in equipoise as to 
whether a medical nexus exists between the veteran's 
polysubstance dependence and the service-connected PTSD.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
Wallin element (3), and therefore all elements necessary to 
establish service connection, has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish secondary service 
connection for polysubstance dependence.  The benefit sought 
on appeal is accordingly allowed.



Additional comment

The Board is not responsible for assigning a disability 
rating for the polysubstance abuse.  This is the province of 
the AOJ, which must take into consideration such factors as 
whether the polysubstance dependence still exists.  See 
McClain, supra.  In this connection, the AOJ  may assign 
staged ratings, reflecting different levels of disability 
during discreet periods of time.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board intimates no opinion, legal or factual, as to the 
matter of the disability rating(s) assigned. 


ORDER

Service connection for polysubstance dependence secondary to 
service-connected PTSD is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
procedural and evidentiary development.

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated 
as 50 percent disabling.

Given that the veteran's PTSD and polysubstance dependence 
are both psychiatric disorders, the issue of an increased 
rating for PTSD, which is an initial rating claim, is 
inextricably intertwined with the matters of the assignment 
of the initial rating for polysubstance dependence and the 
effective date for the grant of service connection for 
polysubstance dependence.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other]; see also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran has been receiving psychiatric treatment at the 
VA medical center in Cincinnati, Ohio since 1995.  A review 
of the veteran's claims file shows that no records from that 
facility have been requested for the periods from July 2000 
to May 2004 and from April 2007 to the present.  These 
records are obviously significant to this issue, and they 
must be obtained.  See 38 U.S.C.A. § 5103A; see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

3.  Entitlement to TDIU.

This issue must be readjudicated by the RO in light of the 
Board's grant of service connection for polysubstance 
dependence.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA should request treatment records 
pertaining to the veteran from the 
Cincinnati, Ohio VAMC (particularly from 
July 2000 to May 2004 and from April 2007 
to the present).  Any treatment records 
so obtained should be associated with the 
veteran's claims file. 

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the veteran's claims.  
If the decision remains unfavorable to 
the veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


